DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-6 and 8-22 have been considered and examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 02/16/2021, with respect to the rejection(s) of claims 1-6 and 8-22, based solely on the claimed limitations as amended, have been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangat et al. (Mangat – US 2017/0064240 A1) in view of O’Hagan et al. (O’Hagan – US 2014/0361875 A1), Lanzel et al. (Lanzel – US2017/0049406 A1) and Love et al. (Love  - US 10,412,467 B2).

As to claim 1, Mangat discloses a system to track and provide positional information for display on a remote device, the system comprising:
a communication interface (Mangat: FIG. 2 the network communication interface 211) configured to receive, time-stamped position information of one or more participants comprising one or both of a first set of participants and a second set of participants in a competition (Mangat: [0036]-[0037], [0042], [0046], [0053], [0073]-[0074], and FIG. 5-6: Players shown in FIG. 5 are represented by "O"'s for offensive players, and "X"'s for defensive players. However, individual players can be represented in gameplay area 502 by any number of suitable indicators. Examples of suitable indicators may include player numbers, names, initials, faces, helmets, virtual avatars (two-dimensional or three-dimensional), etc. Gameplay area 502 additionally may indicate the positions of notable gameplay landmarks. For example, as shown in FIG. 5, , wherein:
the time-stamped position information is captured by a telemetry tracking system during the competition and describes a time-stamped position of each of one or more corresponding participants in a predetermined spatial region (Mangat: [0036]-[0037], [0042], [0046], [0053], [0073]-[0074], and FIG. 5-6: Each player's precise position may be tracked through a plurality of RFID chips worn by the player, and these chips may be positioned such that the positions of various parts of the player's body are tracked independently. Further, data from the RFID chips may be combined with information from one or more cameras and/or other information trackers in order to obtain precise positional/postural information for each player); and
a processor (Mangat: FIG. 2 the network-accessible computer 210) coupled to the communication interface (Mangat: [0048], [0050]-[0052], FIG. 2, and FIG. 8: Network-accessible computer 210 may be implemented as one or more server computers and/or other suitable combination of hardware components, and may include one or more processors/logic machines for processing and analysis of data, as will be described in further detail below with respect to FIG. 8) and configured to communicate at least a subset of time-stamped position information (Mangat: FIG. 2 the client readable data package 219) to the remote device (Mangat: [0035], [0037], [0059]-[0061], and FIG. 2 the user interface 220: the network-accessible computer may package the player-position data, auxiliary information, and/or other supplemental information into a client-readable data package, and send the data package to one or more client computing devices, such as computing system 102 and auxiliary computing system 118), wherein;
the second recurring basis the subset of time-stamped position information communicated is based at least in part on a start and/or end of an epic and the subset of time-stamped information communicated on the second recurring basis is a temporally discrete segment of competition (Mangat: [0047], [0061], [0082]-[0084], and FIG. 4-7: This may include reducing a frequency of the incoming data stream, and/or discarding client-readable data packages corresponding to less important time frames. Such time frames may include those which occur before/after a notable period of game activity. Further, time frames during a period of game activity corresponding to certain key e is (e.g., the start/end of a play, a player catches a game ball, a player achieves a top speed, scoring events), may be preserved, while other time frames are discarded); and
the remote device is configured to:
use the time-stamped position information to overlay a representation of one or more of said participants onto a first virtual reproduction of at least a relevant portion of the predetermined spatial region to produce and display an instance of a compiled virtual scene that shows a respective position of each of the one or more participants on the first virtual reproduction of the predetermined spatial region (Mangat: [0013]-[0014], [0035]-[0038], [0055]-[0057], [0063], and FIG. 4-7: Continuing with the example of the football game, network-accessible computer 124B may perform analysis on game data (e.g., player-position data) to prepare a client-readable data package, usable by computing system 102 and/or auxiliary computing device 118 to construct a user interface visualizing information included in the client-readable data package. Such information may include player-position data, auxiliary information, and/or other supplemental information for a particular content item, such as a live football game. Network-accessible computer 124B may be configured to send the client-readable data package .

Mangat does not explicitly disclose the communication interface configured to receive, on a first recurring basis, time-stamped position information of one or more participants, the first recurring basis is based on a refresh rate of the telemetry tracking system; the processor configured to communicate at least a subset of time-stamped position information to the remote device on a second recurring basis; and
render a user interface including at least one affordance adjacent to the overlay, wherein the at least one affordance accepts a wager from a user associated with (i) content of the first virtual reproduction and (ii) a time period between the start and the end of an epic.

However, it has been known in the art of location tracking to implement the communication interface configured to receive, on a first recurring basis, time-stamped position information of one or more participants, the first recurring basis is based on a refresh rate of the telemetry tracking system, as suggested by O’Hagan, which discloses the communication interface configured to receive, on a first recurring basis, time-stamped position information of one or more participants (O’Hagan: [0104]-[0105], [0120], and FIG. 1: The tag signal data transmitted from RF location tag 102 to receiver 106 may include "blink data" as it is transmitted at selected intervals. This "blink rate" may be set by the tag designer or the system designer to meet application requirements. In some embodiments, the blink rate is consistent for one or all tags and, in other embodiments, the blink rate may data dependent (i.e., change based on the data transmitted). Blink data includes characteristics of the tag signal that allow the tag signal to be the first recurring basis is based on a refresh rate of the telemetry tracking system (O’Hagan: [0057], [0104]-[0105], [0120], and FIG. 1: the tags 102 may operate with an instantaneous -3 dB bandwidth of approximately 400 MHz and an average transmission rate below a 187.5 kHz regulatory cutoff. In such examples, the predicted maximum range of the system, operating at 6.0 GHz, is roughly 311 meters. Such a configuration advantageously satisfies constraints applied by regulatory bodies related to peak and average power densities (e.g., effective isotropic radiated power density), while still optimizing system performance related to range and interference. In further examples, tag transmissions with a -3 dB bandwidth of approximately 400 MHz yields, in some examples, an instantaneous pulsewidth of roughly 2.5 nanoseconds which enables a resolution to better than 30 centimeters).
Therefore, in view of teachings by Mangat and O’Hagan, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement tin the sporting event visualization of Mangat to include the communication interface configured to receive, on a first recurring basis, time-stamped position information of one or more participants, the first recurring basis is based on a refresh rate of the telemetry tracking system, as suggested by O’Hagan. The motiving for this is to receive location/position of a tag(s) associated with a player in a sporting event.

The combination of Mangat and O’Hagan does not explicitly disclose the processor configured to communicate at least a subset of time-stamped position information to the remote device on a second recurring basis.

However, it has been known in the art of location tracking to implement the processor configured to communicate at least a subset of time-stamped position information to the remote device on a second recurring basis, as suggested by Lanzel, which discloses the processor configured to communicate at least a subset of time-stamped position information to the remote device on a second recurring basis (Lanzel: [0032], [0040]-[0042], [0044], [0055], and FIG. 1: the remote computing device 145 may receive an indication of physiological and/or location data when the sensors detect an alert condition, when the healthcare provider or coach requests the information, at scheduled intervals, and/or at the request of the healthcare provider, coach, and/or the user 105. For example, the remote computing device 145 may be operable to receive summarized physiological and/or location data from the server 135 and display the summarized data in a convenient format. The convenient format may take the form of, for example, a line, point, or series of points on a map or image, where each line, point, or series of points corresponds to location and/or physiological data for each of one or more monitored users).
Therefore, in view of teachings by Mangat, O’Hagan, and Lanzel it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement tin the sporting event visualization of Mangat and O’Hagan to include the processor configured to communicate at least a subset of time-stamped position information to the remote device on a second recurring basis, as suggested by Lanzel. The motiving for this is to selectively implement a known alternative method for transmitting/receiving information associated with a user.

Mangat, O’Hagan, and Lanzel does not explicitly disclose the remote device is configured to: render a user interface including at least one affordance adjacent to the overlay, wherein the at least one affordance accepts a wager from a user associated with (i) content of the first virtual reproduction and (ii) a time period between the start and the end of an epic.

However, it has been known in the art of live media content to implement the remote device is configured to: render a user interface including at least one affordance adjacent to the overlay, wherein the at least one affordance accepts a wager from a user associated with (i) content of the first virtual reproduction and (ii) a time period between the start and the end of an epic, as suggested by Love, which discloses the remote device (Love: FIG. 1 the viewer devise 120a-120b) is configured to: render a user interface including at least one affordance adjacent to the overlay, wherein the at least one affordance accepts a wager from a user associated with (i) content of the first virtual reproduction (Love: column 1 lines 39-64, column 7 lines 14-50, column 10 lines 20-42, and FIG. 4: the user of viewer device 120a can engage with the NFL football live stream by wagering on various outcomes. In addition to being able to wager on uncertain outcomes such as a winning team, point spread, and so forth, the granular dynamic characteristics derived from the outputs of positioning server 160 enable wagering on a wide range of objective outcomes related to a particular player. For example, viewer device 120a may have a wagering stake based on whether player A is able to achieve a maximum running velocity of over a certain mile-per-hour, in light of player A's recent return from knee surgery. The display of the metadata describing velocity can be modified based on the wager, such as changing the numerical display from green to red when the velocity exceeds the wagered a user interface for viewer device 120a to concurrently display 1) a dynamic characteristic being wagered on, and 2) a live stream specific to the player that the dynamic characteristic being wagered on relates to. Such integration increases the level of engagement of the user of viewer device 120a with the media content 105) and (ii) a time period between the start and the end of an epic (Love: column 1 lines 39-64, column 7 lines 14-50, column 10 lines 20-42, and FIG. 4: … the architecture of FIG. 1 enables a user interface for viewer device 120a to concurrently display 1) a dynamic characteristic being wagered on, and 2) a live stream specific to the player that the dynamic characteristic being wagered on relates to. Such integration increases the level of engagement of the user of viewer device 120a with the media content 105).
Therefore, in view of teachings by Mangat, O’Hagan, Lanzel and Love it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement tin the sporting event visualization of Mangat, O’Hagan, and Lanzel to include the remote device is configured to: render a user interface including at least one affordance adjacent to the overlay, wherein the at least one affordance accepts a wager from a user associated with (i) content of the first virtual reproduction and (ii) a time period between the start and the end of an epic, as suggested by Love. The motiving for this is to enhance an interactivity of a media content, such as by gamification and/or integration with fantasy sports and wagering services.

As to claim 2, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 further comprising the system of claim 1, wherein the first recurring basis includes a first range of frequencies data is sent to the system by tracking devices of the telemetry tracking system (Mangat: [0047]-[0048], and FIG. 1-2 the network 204: a network-accessible computer 210 receives the player-position data from the computer network via a network-communications interface 211 of the network-accessible computer (e.g., wifi radio or Ethernet port)  and O’Hagan:[0055]-[0056], [0059], [0104], and FIG. 1 the receivers 106, the receiver hub/locate engine 108, and the receiver processing and analysis system 110: FIG. 1 illustrates a radio frequency locating system useful for determining the location of an object (e.g. a football player on a football field) by determining RF location tag 102 (e.g., a ultra-wide band (UWB) location tag) location information at each receiver 106 (e.g., UWB reader, etc.); a timing reference clock to synchronize the frequency of counters within each receiver 106; and, in some examples, a reference tag 104, preferably a UWB transmitter, positioned at known coordinates to enable phase offset between counters to be determined. The systems described herein may be referred to as either "multilateration" or "geolocation" systems; terms which refer to the process of locating a signal source by solving for the mathematical intersection of multiple hyperbolae determined by the difference of arrival times of a signal received at multiple receivers).

As to claim 3, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 further comprising the system of claim 1, wherein the second recurring basis includes a second range of frequencies data is sent to the remote device (Mangat: [0029], and FIG. 1 the network 110 and the communication link 120: In some implementations, computing system 102 may be in communication with an auxiliary computing device 118 (e.g., tablet computing device or smartphone) via a computer network interface 119. In one example, computing system 102 may .

As to claim 4, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 further comprising the system of claim 1, wherein the competition is a live sport event and the predetermined spatial region is a sports field (Mangat: [0013]-[0014], [0035]-[0038], [0055]-[0057], [0063], and FIG. 4-7: Continuing with the example of the football game, network-accessible computer 124B may perform analysis on game data (e.g., player-position data) to prepare a client-readable data package, usable by computing system 102 and/or auxiliary computing device 118 to construct a user interface visualizing information included in the client-readable data package. Such information may include player-position data, auxiliary information, and/or other supplemental information for a particular content item, such as a live football game. Network-accessible computer 124B may be configured to send the client-readable data package to computing device 102 for near real time visualization of player-position data and/or auxiliary information via companion application 116 (e.g., a sports scores application)).

As to claim 5, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 further comprising the system of claim 1, wherein: the competition is a football game (Mangat: [0023], [0028]-[0029], [0034], [0036], and FIG. 1: GUI 108 is operating in the snap mode in which a television broadcast of a football game 114 (e.g., provided via pass-through Love: column 1 lines 39-64, column 7 lines 14-50, column 10 lines 20-42, and FIG. 4); and
the subset of time-stamped position information communicated on a second recurring basis is associated with a start and/or end of a different play in a live football game (Mangat: [0047], [0061], [0082]-[0084]: if the user chooses to move the sporting event playback position back to the start of the sporting event, video content presented by sporting event feed 508 may change to show recorded and/or archived video footage of the events which took place at the start of the sporting event. In other embodiments, content shown in sporting event feed 508 may not be affected when the user changes the sporting event playback position. In this manner, a user may be able to review events which took place at other times during gameplay via gameplay area 502, while still being able to view live gameplay events in sporting event feed 508 as they occur, FIG. 1, and FIG. 5-7).

As to claim 6, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 further comprising the system of claim 1, wherein the competition is between a first team comprising a first subset of the first set of participants and a second team comprising a second subset of the second set of participants (Mangat: [0013]-[0014], [0035]-[0038], [0055]-[0057], [0063], and FIG. 4-7: Continuing with the example of the football game, network-accessible computer 124B may perform analysis on game data (e.g., player-position data) to prepare a client-readable data package, usable by computing system 102 and/or auxiliary computing device 118 to construct a user interface visualizing information included in the client-readable data .

As to claim 11, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 further comprising the system of claim 1, wherein the processor is further configured to receive a selection of a second virtual reproduction of the predetermined spatial region (Mangat: [0047], [0061], [0082]-[0084], and FIG. 4-7: This may include reducing a frequency of the incoming data stream, and/or discarding client-readable data packages corresponding to less important time frames. Such time frames may include those which occur before/after a notable period of game activity. Further, time frames during a period of game activity corresponding to certain key e is (e.g., the start/end of a play, a player catches a game ball, a player achieves a top speed, scoring events), may be preserved, while other time frames are discarded) and in response:
determine another subset of time-stamped position information (Mangat: [0047], [0061], [0082]-[0084], and FIG. 4-7); and communicate the other subset of time-stamped position information to the remote device (Mangat: [0036]-[0037], [0042], [0046], [0053], [0073]-[0074], and FIG. 5-6: Each player's precise position may be tracked through a plurality of RFID chips worn by the player, and these chips may be positioned such that the positions of various parts of the player's body are tracked independently. Further, data from the RFID chips may be combined with information from one or more cameras and/or other information trackers in order to obtain precise positional/postural information for each player), wherein the remote device is configured to produce and display a new instance of a compiled virtual scene that details the positional information including a relative position of each of the one or more participants on the second virtual reproduction (Mangat: [0013]-[0014], [0035]-[0038], [0055]-[0057], [0063], and FIG. 4-7: Continuing with the example of the football game, network-accessible computer 124B may perform analysis on game data (e.g., player-position data) to prepare a client-readable data package, usable by computing system 102 and/or auxiliary computing device 118 to construct a user interface visualizing information included in the client-readable data package. Such information may include player-position data, auxiliary information, and/or other supplemental information for a particular content item, such as a live football game. Network-accessible computer 124B may be configured to send the client-readable data package to computing device 102 for near real time visualization of player-position data and/or auxiliary information via companion application 116 (e.g., a sports scores application)).

As to claim 12, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 further comprising the system of claim 1, wherein the time-stamped position information received on a first recurring basis is an Ultra-Wide Band transmission (O’Hagan:[0055]-[0056], [0059], [0104], and FIG. 1 the receivers 106, the receiver hub/locate engine 108, and the receiver processing and analysis system 110: FIG. 1 illustrates a radio frequency locating system useful for determining the location of an object (e.g. a football player on a football field) by determining RF location tag 102 (e.g., a ultra-wide band (UWB) location tag) location information at each receiver 106 (e.g., UWB reader, etc.); a timing reference clock to synchronize the frequency of counters within each receiver 106; and, in some examples, a reference tag 104, preferably a UWB transmitter, positioned at known coordinates to enable phase offset between counters to be determined. The systems described herein may be referred to as either "multilateration" or "geolocation" systems; terms which refer to the process of locating .

As to claim 13, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 further comprising the system of claim 1, wherein the telemetry tracking system includes at least one tracking device worn by a corresponding participant (Mangat: [0013], [0036], [0046], [0053], FIG. 1-2, and FIG. 4: As described above, one nonlimiting example, each player 201 may be associated with one or more unique RFID chips, embedded in one or more parts of the player's uniform. Position trackers 202 may comprise receivers capable of detecting and localizing signals emitted by the RFID chips. Accordingly, the position trackers 202 may generate player-position data 203 indicating a multi-dimensional position for each of the plurality of players participating in the sporting event. At any given moment, the sporting event may include one or more players not actively participating (i.e., "on the bench") and O’Hagan: [0104]-[0105], [0120], and FIG. 1-2: The tag signal data transmitted from RF location tag 102 to receiver 106 may include "blink data" as it is transmitted at selected intervals. This "blink rate" may be set by the tag designer or the system designer to meet application requirements. In some embodiments, the blink rate is consistent for one or all tags and, in other embodiments, the blink rate may data dependent (i.e., change based on the data transmitted). Blink data includes characteristics of the tag signal that allow the tag signal to be recognized by the receiver 106 so the location of the RF location tag 102 may be determined by the locating system).

As to claim 14, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 further comprising the system of claim 1, wherein the telemetry tracking system includes at least one tracking device worn by a corresponding participant (Mangat: [0013], [0036], [0046], [0053], FIG. 1-2, and FIG. 4: Each player's precise position may be tracked through a plurality of RFID chips worn by the player, and these chips may be positioned such that the positions of various parts of the player's body are tracked independently. Further, data from the RFID chips may be combined with information from one or more cameras and/or other information trackers in order to obtain precise positional/postural information for each player, O’Hagan: [0104]-[0105], [0120], and FIG. 1-2: The tag signal data transmitted from RF location tag 102 to receiver 106 may include "blink data" as it is transmitted at selected intervals. This "blink rate" may be set by the tag designer or the system designer to meet application requirements. In some embodiments, the blink rate is consistent for one or all tags and, in other embodiments, the blink rate may data dependent (i.e., change based on the data transmitted). Blink data includes characteristics of the tag signal that allow the tag signal to be recognized by the receiver 106 so the location of the RF location tag 102 may be determined by the locating system, and Love: column 1 lines 39-64, column 6 lines 30-column 7 lines 50, column 10 lines 20-42, and FIG. 4: the outputs of positioning server 160 can be separately processed to determine dynamic characteristics. Dynamic characteristics include characteristics of a particular player that can be updated based on the stream of positioning information. Examples include velocity, acceleration, orientation, distance traveled, and so forth. Where applicable, dynamic characteristics can be instantaneous, average, or peak values. In implementations where multiple instances of tag 180a are on a player, such as on each body limb, more granular characteristics such as body pose and gait analysis parameters such as stride and cadence can be determined. Dynamic characteristics can include biometric parameters, such as impact force to the body or helmet).

As to claim 16, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 further comprising the system of claim 1, wherein the first virtual reproduction is a bird’s eye view or a wide angle view of the predetermined spatial region (Mangat: [0074] and FIG. 4-7: gameplay area 502 may include one or more camera controls 503, usable for changing the current view and/or display of the gameplay area. For example, a user may pan and/or rotate gameplay area 502 in order to view the sporting event from one or the other team's perspective, view the sporting event from an individual player's perspective, view the sporting event from a "bird's-eye view," and/or zoom in/out in order to focus on smaller/larger portions of the gameplay area, allowing the user to view gameplay events from any desired angle/viewpoint, as the event occurs).

As to claim 17, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 further comprising the system of claim 1, wherein the time-stamped position information includes a world clock time-stamp, a game clock time-stamp, or a combination thereof (Mangat: [0077], [0084], and FIG. 4-7: sporting event score indicator 506 may indicate the number of timeouts remaining for each team, the number of penalties and/or fouls committed by each team, the total number of yards covered by each team, a sporting event clock, each team's current win/loss ratio, as well as any other relevant information).

As to claim 18, Mangat, O’Hagan, Lanzel and Love discloses all the method to track and provide positional information for display on a remote device limitations as claimed that mirrors the system to track and provide positional information for display on a remote device claim 1; thus, claim 18 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a method to track and provide positional information for display on a remote device, the method comprising:
receiving, on a first recurring basis (O’Hagan: [0104]-[0105], [0120], and FIG. 1: The tag signal data transmitted from RF location tag 102 to receiver 106 may include "blink data" as it is transmitted at selected intervals. This "blink rate" may be set by the tag designer or the system designer to meet application requirements. In some embodiments, the blink rate is consistent for one or all tags and, in other embodiments, the blink rate may data dependent (i.e., change based on the data transmitted). Blink data includes characteristics of the tag signal that allow the tag signal to be recognized by the receiver 106 so the location of the RF location tag 102 may be determined by the locating system), time-stamped position information of one or more participants comprising one or both of a first set of participants and a second set of participants in a competition (Mangat: [0036]-[0037], [0042], [0046], [0053], [0073]-[0074], and FIG. 5-6: Players shown in FIG. 5 are represented by "O"'s for offensive players, and "X"'s for defensive players. However, individual players can be represented in gameplay area 502 by any number of suitable indicators. Examples of suitable indicators may include player numbers, names, initials, faces, helmets, virtual avatars (two-dimensional or three-dimensional), etc. Gameplay area 502 additionally may indicate the positions of notable gameplay landmarks. For example, as shown in FIG. 5, gameplay area 502 includes a line of scrimmage, end zones, and goal posts. Gameplay area 502 may include virtually any type of gameplay landmark, including landmarks specific to sporting events other than football), wherein;
the time-stamped position information is captured by a telemetry tracking system during the competition and describes a time-stamped position of each of one or more corresponding participants in a predetermined spatial region (Mangat: [0036]-[0037], [0042], [0046], [0053], [0073]-[0074], and FIG. 5-6); and
the first recurring basis (O’Hagan: [0104]-[0105], [0120], and FIG. 1: The tag signal data transmitted from RF location tag 102 to receiver 106 may include "blink data" as it is transmitted at selected intervals. This "blink rate" may be set by the tag designer or the system designer to meet application requirements. In some embodiments, the blink rate is consistent for one or all tags and, in other embodiments, the blink rate may data dependent (i.e., change based on the data transmitted). Blink data includes characteristics of the tag signal that allow the tag signal to be recognized by the receiver 106 so the location of the RF location tag 102 may be determined by the locating system) is based on a refresh rate of the telemetry tracking system (O’Hagan: [0057], [0104]-[0105], [0120], and FIG. 1: the tags 102 may operate with an instantaneous -3 dB bandwidth of approximately 400 MHz and an average transmission rate below a 187.5 kHz regulatory cutoff. In such examples, the predicted maximum range of the system, operating at 6.0 GHz, is roughly 311 meters. Such a configuration advantageously satisfies constraints applied by regulatory bodies related to peak and average power densities (e.g., effective isotropic radiated power density), while still optimizing system performance related to range and interference. In further examples, tag transmissions with a -3 dB bandwidth of approximately 400 MHz yields, in some examples, an instantaneous pulsewidth of roughly 2.5 nanoseconds which enables a resolution to better than 30 centimeters); and
communicating at least a subset of time-stamped position information to the remote device (Mangat: [0047], [0061], [0082]-[0084], and FIG. 4-7: This may include reducing a time frames during a period of game activity corresponding to certain key e is (e.g., the start/end of a play, a player catches a game ball, a player achieves a top speed, scoring events), may be preserved, while other time frames are discarded) on a second recurring basis (Lanzel: [0032], [0040]-[0042], [0044], [0055], and FIG. 1: the remote computing device 145 may receive an indication of physiological and/or location data when the sensors detect an alert condition, when the healthcare provider or coach requests the information, at scheduled intervals, and/or at the request of the healthcare provider, coach, and/or the user 105. For example, the remote computing device 145 may be operable to receive summarized physiological and/or location data from the server 135 and display the summarized data in a convenient format. The convenient format may take the form of, for example, a line, point, or series of points on a map or image, where each line, point, or series of points corresponds to location and/or physiological data for each of one or more monitored users), wherein;
the second recurring basis is based at least in part on a start and/or end of an epic and the subset of time-stamped information communicated on the second recurring basis is a temporally discrete segment of competition (Mangat: [0047], [0061], [0082]-[0084], and FIG. 4-7: This may include reducing a frequency of the incoming data stream, and/or discarding client-readable data packages corresponding to less important time frames. Such time frames may include those which occur before/after a notable period of game activity. Further, time frames during a period of game activity corresponding to certain key e is (e.g., the start/end of a play, a player catches a game ball, a player achieves a top speed, scoring events), may be preserved, while other time frames are discarded); and
the remote device is configured to:
use the time-stamped position information to overlay a representation of one or more of said participants onto a first virtual reproduction of at least a relevant portion of the predetermined spatial region to produce and display an instance of a compiled virtual scene that shows a respective position of each of the one or more participants on the first virtual reproduction of the predetermined spatial region (Mangat: [0013]-[0014], [0035]-[0038], [0055]-[0057], [0063], and FIG. 4-7: Continuing with the example of the football game, network-accessible computer 124B may perform analysis on game data (e.g., player-position data) to prepare a client-readable data package, usable by computing system 102 and/or auxiliary computing device 118 to construct a user interface visualizing information included in the client-readable data package. Such information may include player-position data, auxiliary information, and/or other supplemental information for a particular content item, such as a live football game. Network-accessible computer 124B may be configured to send the client-readable data package to computing device 102 for near real time visualization of player-position data and/or auxiliary information via companion application 116 (e.g., a sports scores application)); and
render a user interface (Love: FIG. 1 the viewer devise 120a-120b) including at least one affordance adjacent to the overlay, wherein the at least one affordance accepts a wager from a user associated with (i) content of the first virtual reproduction (Love: column 1 lines 39-64, column 7 lines 14-50, column 10 lines 20-42, and FIG. 4: the user of viewer device 120a can engage with the NFL football live stream by wagering on various outcomes. In addition to being able to wager on uncertain outcomes such as a winning team, point spread, and so forth, the granular dynamic characteristics derived from the outputs of positioning server 160 enable wagering on a wide range of objective outcomes related to a particular player. For example, viewer device 120a may have a wagering stake based on whether player A is able to achieve a maximum running velocity of over a certain mile-per-hour, in light of player A's recent return from knee surgery. The display of the metadata describing velocity can be modified based on the wager, such as changing the numerical display from green to red when the velocity exceeds the wagered upon value. By identifying video fragments that follow player A and synchronizing them with metadata describing the velocity of player A, the architecture of FIG. 1 enables a user interface for viewer device 120a to concurrently display 1) a dynamic characteristic being wagered on, and 2) a live stream specific to the player that the dynamic characteristic being wagered on relates to. Such integration increases the level of engagement of the user of viewer device 120a with the media content 105) and (ii) a time period between the start and the end of an epic (Love: column 1 lines 39-64, column 7 lines 14-50, column 10 lines 20-42, and FIG. 4: … the architecture of FIG. 1 enables a user interface for viewer device 120a to concurrently display 1) a dynamic characteristic being wagered on, and 2) a live stream specific to the player that the dynamic characteristic being wagered on relates to. Such integration increases the level of engagement of the user of viewer device 120a with the media content 105).

As to claim 19, Mangat, O’Hagan, Lanzel and Love discloses all the computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions limitations as claimed that mirrors the system to track and provide positional information for display on a remote device limitations in claim 1; thus, claim 19 is claim 1, and the details are as followings:
a computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving, on a first recurring basis (O’Hagan: [0104]-[0105], [0120], and FIG. 1: The tag signal data transmitted from RF location tag 102 to receiver 106 may include "blink data" as it is transmitted at selected intervals. This "blink rate" may be set by the tag designer or the system designer to meet application requirements. In some embodiments, the blink rate is consistent for one or all tags and, in other embodiments, the blink rate may data dependent (i.e., change based on the data transmitted). Blink data includes characteristics of the tag signal that allow the tag signal to be recognized by the receiver 106 so the location of the RF location tag 102 may be determined by the locating system), time-stamped position information of one or more participants comprising one or both of a first set of participants and a second set of participants in a competition (Mangat: [0036]-[0037], [0042], [0046], [0053], [0073]-[0074], and FIG. 5-6: Players shown in FIG. 5 are represented by "O"'s for offensive players, and "X"'s for defensive players. However, individual players can be represented in gameplay area 502 by any number of suitable indicators. Examples of suitable indicators may include player numbers, names, initials, faces, helmets, virtual avatars (two-dimensional or three-dimensional), etc. Gameplay area 502 additionally may indicate the positions of notable gameplay landmarks. For example, as shown in FIG. 5, gameplay area 502 includes a line of scrimmage, end zones, and goal posts. Gameplay area 502 may include virtually any type of gameplay landmark, including landmarks specific to sporting events other than football), wherein:
the time-stamped position information is captured by a telemetry tracking system during the competition and describes a time-stamped position of each of one or more corresponding participants in a predetermined spatial region (Mangat: [0036]-[0037], [0042], [0046], [0053], [0073]-[0074], and FIG. 5-6); and
the first recurring basis (O’Hagan: [0104]-[0105], [0120], and FIG. 1: The tag signal data transmitted from RF location tag 102 to receiver 106 may include "blink data" as it is transmitted at selected intervals. This "blink rate" may be set by the tag designer or the system designer to meet application requirements. In some embodiments, the blink rate is consistent for one or all tags and, in other embodiments, the blink rate may data dependent (i.e., change based on the data transmitted). Blink data includes characteristics of the tag signal that allow the tag signal to be recognized by the receiver 106 so the location of the RF location tag 102 may be determined by the locating system) is based on a refresh rate of the telemetry tracking system (O’Hagan: [0057], [0104]-[0105], [0120], and FIG. 1: the tags 102 may operate with an instantaneous -3 dB bandwidth of approximately 400 MHz and an average transmission rate below a 187.5 kHz regulatory cutoff. In such examples, the predicted maximum range of the system, operating at 6.0 GHz, is roughly 311 meters. Such a configuration advantageously satisfies constraints applied by regulatory bodies related to peak and average power densities (e.g., effective isotropic radiated power density), while still optimizing system performance related to range and interference. In further examples, tag transmissions with a -3 dB bandwidth of approximately 400 MHz yields, in some examples, an instantaneous pulsewidth of roughly 2.5 nanoseconds which enables a resolution to better than 30 centimeters); and
communicating at least a subset of time-stamped position information to a remote device (Mangat: [0047], [0061], [0082]-[0084], and FIG. 4-7: This may include reducing a frequency time frames during a period of game activity corresponding to certain key e is (e.g., the start/end of a play, a player catches a game ball, a player achieves a top speed, scoring events), may be preserved, while other time frames are discarded) on a second recurring basis (Lanzel: [0032], [0040]-[0042], [0044], [0055], and FIG. 1: the remote computing device 145 may receive an indication of physiological and/or location data when the sensors detect an alert condition, when the healthcare provider or coach requests the information, at scheduled intervals, and/or at the request of the healthcare provider, coach, and/or the user 105. For example, the remote computing device 145 may be operable to receive summarized physiological and/or location data from the server 135 and display the summarized data in a convenient format. The convenient format may take the form of, for example, a line, point, or series of points on a map or image, where each line, point, or series of points corresponds to location and/or physiological data for each of one or more monitored users), wherein
the second recurring basis is based at least in part on a start and/or end of an epic and the subset of time-stamped information communicated on the second recurring basis is a temporally discrete segment of competition (Mangat: [0047], [0061], [0082]-[0084], and FIG. 4-7: This may include reducing a frequency of the incoming data stream, and/or discarding client-readable data packages corresponding to less important time frames. Such time frames may include those which occur before/after a notable period of game activity. Further, time frames during a period of game activity corresponding to certain key e is (e.g., the start/end of a play, a player catches a game ball, a player achieves a top speed, scoring events), may be preserved, while other time frames are discarded); and
the remote device is configured to:
use the time-stamped position information to overlay a representation of one or more of said participants onto a first virtual reproduction of at least a relevant portion of the predetermined spatial region to produce and display an instance of a compiled virtual scene that shows a respective position of each of the one or more participants on the first virtual reproduction of the predetermined spatial region (Mangat: [0013]-[0014], [0035]-[0038], [0055]-[0057], [0063], and FIG. 4-7: Continuing with the example of the football game, network-accessible computer 124B may perform analysis on game data (e.g., player-position data) to prepare a client-readable data package, usable by computing system 102 and/or auxiliary computing device 118 to construct a user interface visualizing information included in the client-readable data package. Such information may include player-position data, auxiliary information, and/or other supplemental information for a particular content item, such as a live football game. Network-accessible computer 124B may be configured to send the client-readable data package to computing device 102 for near real time visualization of player-position data and/or auxiliary information via companion application 116 (e.g., a sports scores application)); and
render a user interface (Love: FIG. 1 the viewer devise 120a-120b) including at least one affordance adjacent to the overlay, wherein the at least one affordance accepts a wager from a user associated with (i) content of the first virtual reproduction (Love: column 1 lines 39-64, column 7 lines 14-50, column 10 lines 20-42, and FIG. 4: the user of viewer device 120a can engage with the NFL football live stream by wagering on various outcomes. In addition to being able to wager on uncertain outcomes such as a winning team, point spread, and so forth, the granular dynamic characteristics derived from the outputs of positioning server 160 enable wagering on a wide range of objective outcomes related to a particular player. For example, viewer device 120a may have a wagering stake based on whether player A is able to achieve a maximum running velocity of over a certain mile-per-hour, in light of player A's recent return from knee surgery. The display of the metadata describing velocity can be modified based on the wager, such as changing the numerical display from green to red when the velocity exceeds the wagered upon value. By identifying video fragments that follow player A and synchronizing them with metadata describing the velocity of player A, the architecture of FIG. 1 enables a user interface for viewer device 120a to concurrently display 1) a dynamic characteristic being wagered on, and 2) a live stream specific to the player that the dynamic characteristic being wagered on relates to. Such integration increases the level of engagement of the user of viewer device 120a with the media content 105) and (ii) a time period between the start and the end of an epic (Love: column 1 lines 39-64, column 7 lines 14-50, column 10 lines 20-42, and FIG. 4: … the architecture of FIG. 1 enables a user interface for viewer device 120a to concurrently display 1) a dynamic characteristic being wagered on, and 2) a live stream specific to the player that the dynamic characteristic being wagered on relates to. Such integration increases the level of engagement of the user of viewer device 120a with the media content 105).

As to claim 20, Mangat, O’Hagan, Lanzel and Love disclose all the system to display a virtual scene representing positional information limitations as claimed that mirrors the system to track and provide positional information for display on a remote device limitations in claim 1; claim 20 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a system to display a virtual scene representing positional information, the system comprising:
a communication interface (Mangat: FIG. 2 the network communication interface 211) configured to receive, on recurring basis (O’Hagan: [0104]-[0105], [0120], and FIG. 1: The tag signal data transmitted from RF location tag 102 to receiver 106 may include "blink data" as it is transmitted at selected intervals. This "blink rate" may be set by the tag designer or the system designer to meet application requirements. In some embodiments, the blink rate is consistent for one or all tags and, in other embodiments, the blink rate may data dependent (i.e., change based on the data transmitted). Blink data includes characteristics of the tag signal that allow the tag signal to be recognized by the receiver 106 so the location of the RF location tag 102 may be determined by the locating system and Lanzel: [0032], [0040]-[0042], [0044], [0055], and FIG. 1: the remote computing device 145 may receive an indication of physiological and/or location data when the sensors detect an alert condition, when the healthcare provider or coach requests the information, at scheduled intervals, and/or at the request of the healthcare provider, coach, and/or the user 105. For example, the remote computing device 145 may be operable to receive summarized physiological and/or location data from the server 135 and display the summarized data in a convenient format. The convenient format may take the form of, for example, a line, point, or series of points on a map or image, where each line, point, or series of points corresponds to location and/or physiological data for each of one or more monitored users), a subset of time-stamped position information of one or more participants comprising one or both of a first set of participants and a second set of participants in a competition (Mangat: [0036]-[0037], [0042], [0046], [0053], [0073]-[0074], and FIG. 5-6: Players shown in FIG. 5 are represented by "O"'s for offensive players, and "X"'s for defensive players. However, individual players can be represented in gameplay area 502 by any number of suitable indicators. Examples of suitable indicators may include player numbers, names, initials, faces, helmets, virtual avatars (two-dimensional or three-dimensional), etc. Gameplay area 502 additionally may indicate the positions of notable gameplay landmarks. For example, as shown in FIG. 5, gameplay area 502 includes a line of scrimmage, end zones, and goal posts. Gameplay area 502 may include virtually any type of gameplay landmark, including landmarks specific to sporting events other than football), wherein;
the recurring basis is based at least in part on a start and/or end of an epic and the subset of time-stamped information communicated on the recurring basis is a temporally discrete segment of competition (Mangat: [0047], [0061], [0082]-[0084], and FIG. 4-7: This may include reducing a frequency of the incoming data stream, and/or discarding client-readable data packages corresponding to less important time frames. Such time frames may include those which occur before/after a notable period of game activity. Further, time frames during a period of game activity corresponding to certain key e is (e.g., the start/end of a play, a player catches a game ball, a player achieves a top speed, scoring events), may be preserved, while other time frames are discarded); and
the time-stamped position information is captured by a telemetry tracking system during the competition and describes a time-stamped position of each of one or more corresponding participants in a predetermined spatial region (Mangat: [0036]-[0037], [0042], [0046], [0053], [0073]-[0074], and FIG. 5-6); and 
a processor (Mangat: [0035], [0037], [0059]-[0061], and FIG. 2 the user interface 220) coupled to the communication interface (Mangat: [0048], [0050]-[0052], FIG. 2, and FIG. 8: Network-accessible computer 210 may be implemented as one or more server computers and/or other suitable combination of hardware components, and may include one or more processors/logic machines for processing and analysis of data, as will be described in further detail below with respect to FIG. 8) and configured to:
use the time-stamped position information (Mangat: FIG. 2 the client readable data package 219) to overlay a representation of one or more of said participants onto a first virtual reproduction of at least a relevant portion of the predetermined spatial region to produce and display an instance of a compiled virtual scene that shows a respective position of each of the one or more participants on the first virtual reproduction of the predetermined spatial region (Mangat: [0013]-[0014], [0035]-[0038], [0055]-[0057], [0063], and FIG. 4-7: Continuing with the example of the football game, network-accessible computer 124B may perform analysis on game data (e.g., player-position data) to prepare a client-readable data package, usable by computing system 102 and/or auxiliary computing device 118 to construct a user interface visualizing information included in the client-readable data package. Such information may include player-position data, auxiliary information, and/or other supplemental information for a particular content item, such as a live football game. Network-accessible computer 124B may be configured to send the client-readable data package to computing device 102 for near real time visualization of player-position data and/or auxiliary information via companion application 116 (e.g., a sports scores application)); and.
render a user interface (Love: FIG. 1 the viewer devise 120a-120b) including at least one affordance adjacent to the overlay, wherein the at least one affordance accepts a wager from a user associated with (i) content of the first virtual reproduction (Love: column 1 lines 39-64, column 7 lines 14-50, column 10 lines 20-42, and FIG. 4: the user of viewer device 120a can engage with the NFL football live stream by wagering on various outcomes. In addition to being able to wager on uncertain outcomes such as a winning team, point spread, and so forth, the granular dynamic characteristics derived from the outputs of positioning server 160 enable wagering on a wide range of objective outcomes related to a particular player. For example, viewer device 120a may have a wagering stake based on whether player A is able to achieve a maximum running velocity of over a certain mile-per-hour, in light of player A's recent return from knee surgery. The display of the metadata describing velocity can be modified based on the wager, such as changing the numerical display from green to red when the velocity exceeds the wagered upon value. By identifying video fragments that follow player A and synchronizing them with metadata describing the velocity of player A, the architecture of FIG. 1 enables a user interface for viewer device 120a to concurrently display 1) a dynamic characteristic being wagered on, and 2) a live stream specific to the player that the dynamic characteristic being wagered on relates to. Such integration increases the level of engagement of the user of viewer device 120a with the media content 105) and (ii) a time period between the start and the end of an epic (Love: column 1 lines 39-64, column 7 lines 14-50, column 10 lines 20-42, and FIG. 4: … the architecture of FIG. 1 enables a user interface for viewer device 120a to concurrently display 1) a dynamic characteristic being wagered on, and 2) a live stream specific to the player that the dynamic characteristic being wagered on relates to. Such integration increases the level of engagement of the user of viewer device 120a with the media content 105).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mangat et al. (Mangat – US 2017/0064240 A1) in view of O’Hagan et al. (O’Hagan – US 2014/0361875 A1), Lanzel et al. (Lanzel – US2017/0049406 A1) and Love et al. (Love  - US 10,412,467 B2) and further in view of Burnett (Burnett – US 10,478,730 B1).

As to claim 8, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 further comprising the system of claim 1, wherein the processor is configured to determine a size or content of the subset of time-stamped position information communicated on a second recurring basis such that the remote device renders produces and displays an associated compiled virtual scene (Mangat: [0047], [0061], [0082]-[0084], and FIG. 4-7: This may include reducing a frequency of the incoming data stream, and/or discarding client-readable data packages corresponding to less important time frames. Such time frames may include those which occur before/after a notable period of game activity. Further, time frames during a period of game activity corresponding to certain key e is (e.g., the start/end of a play, a player catches a game ball, a player achieves a top speed, scoring events), may be preserved, while other time frames are discarded) except for the claimed limitations of an associated compiled virtual scene within a threshold time.
However, it has been known in the art of simulation of sporting events to implement an associated compiled virtual scene within a threshold time, as suggested by Burnett, which discloses an associated compiled virtual scene within a threshold time (Burnett: Abstract, column 7 lines 34-48, column 9 lines 23-51, column 11 lines 14-31, and FIG. 3-6: the received event data 252 may correspond to a portion of the football game, such as a specific play, a specific drive, a specific quarter or half, etc. In addition, portions of the event data 252 may be selected by the user. For example, the user may select event data corresponding to a specific game or team. The user may sort available event data 252, for example by game date or by team name).
Therefore, in view of teachings by Mangat, O’Hagan, Lanzel, Love and Burnett, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement tin the sporting event visualization of Mangat, O’Hagan, Lanzel and Love to include an associated compiled virtual scene within a threshold time, as suggested by Burnett. The motiving for this is to allow a user selectively choose to simulation a specific information of a sporting event.

As to claim 9, Mangat, O’Hagan, Lanzel, Love and Burnett disclose the limitations of claim 8 further comprising the system of claim 8, wherein the threshold time is prior to an end of a play in a live sport event (Burnett: Abstract, column 7 lines 34-48, column 9 lines 23-51, column 11 lines 14-31, and FIG. 3-6: the received event data 252 may correspond to a portion of the football game, such as a specific play, a specific drive, a specific quarter or half, etc. In addition, portions of the event data 252 may be selected by the user. For example, the user may select event data corresponding to a specific game or team. The user may sort available event data 252, for example by game date or by team name).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mangat et al. (Mangat – US 2017/0064240 A1) in view of O’Hagan et al. (O’Hagan – US 2014/0361875 A1), Lanzel et al. (Lanzel – US2017/0049406 A1) and Love et al. (Love  - US 10,412,467 B2) and further in view of Panchaksharaiah et al. (Panchaksharaiah – US 2019/0166412 A1).

As to claim 10, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 except for the claimed limitations of the system of claim 1, wherein an epic represents a period of time of 40 seconds.
However, it has been known in the art of sporting events to implement an epic represents a period of time of 40 seconds, as suggested by Panchaksharaiah, which discloses an epic represents a period of time of 40 seconds (Panchaksharaiah: [0152] and FIG. 12: the segment requested to be extended by represent a touchdown in a football game, and may include forty-five seconds of content showing the player running down the field, avoiding attempts by the opposing team to tackle the player, and reaching the end zone).
Therefore, in view of teachings by Mangat, O’Hagan, Lanzel and Panchaksharaiah, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement tin the sporting event visualization of Mangat, O’Hagan, and Lanzel to include an epic represents a period of time of 40 seconds, as suggested by Panchaksharaiah. The motiving for this is to allow a user selectively choose to simulation a specific information of a sporting event.

Claims 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mangat et al. (Mangat – US 2017/0064240 A1) in view of O’Hagan et al. (O’Hagan – US 2014/0361875 A1), Lanzel et al. (Lanzel – US2017/0049406 A1), and Love et al. (Love - US 10,412,467 B2) and further in view of Hugel et al. (Hugel – US 2015/0206335 A1).

As to claim 15, Mangat, O’Hagan, Lanzel and Love disclose the limitations of claim 1 except for the claimed limitations of the system of claim 1, wherein the positional information is provided on at least two orthogonal axes.
However, it has been known in the art of sporting events to implement the positional information is provided on at least two orthogonal axes, as suggested by Hugel, which discloses the positional information is provided on at least two orthogonal axes (Hugel: Abstract, [0038], [0042], [0045], [0049]-[0050], and FIG. 2: It works with very different tracking systems as e.g. for football players a two dimensional (x, y) coordinate representing the position of the player on the football pitch and for a ball three dimensional (x, y, height), its timestamp and a unique id (identifying the player) are needed).
Therefore, in view of teachings by Mangat, O’Hagan, Lanzel, Love and Hugel, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement tin the sporting event visualization of Mangat, O’Hagan, Lanzel, and Love to include the positional information is provided on at least two orthogonal axes, as suggested by Hugel. The motiving for this is to provide users location/position information of a sporting event.

As to claim 21, Mangat, O’Hagan, Lanzel, Love and Hugel disclose the limitations of claim 20 further comprising the system of claim 20, wherein the processor is further configured to use an avatar to represent a relative position of a corresponding participant on the first virtual reproduction of the predetermined spatial region (Hugel: Abstract, [0035], [0040], [0084]-[0085], [0087]-[0090], and FIG. 1-2: The method comprises receiving 3D positional tracking data for a detected live scene by the processor, determining an event by analyzing the .

As to claim 22, Mangat, O’Hagan, Lanzel, Love and Hugel disclose the limitations of claim 20 further comprising the system of claim 20, wherein the processor is further configured to compile the virtual scene including by aggregating a plurality of instances of time-stamped position information (Mangat: [0013]-[0014], [0035]-[0038], [0055]-[0057], [0063], and FIG. 4-7: Continuing with the example of the football game, network-accessible computer 124B may perform analysis on game data (e.g., player-position data) to prepare a client-readable data package, usable by computing system 102 and/or auxiliary computing device 118 to construct a user interface visualizing information included in the client-readable data package. Such information may include player-position data, auxiliary information, and/or other supplemental information for a particular content item, such as a live football game. Network-accessible computer 124B may be configured to send the client-readable data package to computing device 102 for near real time visualization of player-position data and/or auxiliary information via companion application 116 (e.g., a sports scores application) and Hugel: Abstract, [0035], [0040], [0084]-[0085], [0087]-[0090], and FIG. 1-2: The method comprises receiving 3D positional tracking data for a detected live scene by the processor, determining an event by .

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ulrich et al., US 2014/0274321 A1, discloses scalable automated real-time management of peer-to-peer wagers based on events occurring during external contexts.
Thompson et al., US 2014/0349750 A1, discloses fantasy sports interleaver.
Hall et al., US 2018/0190077 A1, discloses systems and methods for providing secure data for wagering for live sports events.
Austerlade et al., US 2015/0148129 A1, discloses method, apparatus, and computer program product for performance analytics determining participant statistical data and game status data. 
Deans et al. discloses creating symbolic cultures of consumption an analysis of the content of sports wagering advertisements in Australia. 
Gainsbury et al. discloses The Relationship Between In-Play Betting and Gambling Problems in an Australian Context of Prohibited Online In-Play Betting.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684